 
 
I 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 4505 
 
AN ACT 
To enable State homes to furnish nursing home care to parents any of whose children died while serving in the Armed Forces. 
 
 
1.Expansion of state home care for parents of veterans who died while serving in armed forcesIn administering section 51.210(d) of title 38, Code of Federal Regulations, the Secretary of Veterans Affairs shall permit a State home to provide services to, in addition to non-veterans described in such subsection, a non-veteran any of whose children died while serving in the Armed Forces.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
